                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                    No. 5:19-cv-00427-BO

 NOKIA TECHNOLOGIES OY,                        )
                                               )
                                               )
    Plaintiff,                                 )
                                               )
        v.                                     )              ORDER
                                               )
 LENOVO (SHANGHAI) ELECTRONICS                 )
                                               )
 TECHNOLOGY CO. LTD., et al.,                  )
                                               )
    Defendants.                                )


       This matter is before the Court with regard to a stipulated motion regarding extension of

time. ECF 64. The motion is allowed and the deadline is amended as follows:

             1. Deadline to respond to Lenovo’s Motion to Correct Protective Order (ECF 61), is
                July 29, 2020.

             2. Deadline to respond to Nokia’s First Amended Complaint (ECF 63), is August 7,
                2020.



       SO ORDERED, the23rd day of July, 2020.


                                                        /s/ Peter A. Moore, Jr.
                                                        Clerk of Court




          Case 5:19-cv-00427-BO Document 65 Filed 07/23/20 Page 1 of 1
